Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 11-5-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 11-5-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,961,891 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,694,879 to Stoll in view of U.S. Patent No. 4,625,453 to Smith.
Referring to claims 1 and 16, Stoll discloses a fly trap comprising, a gathering vessel including a container configured to hold bait to attract flies – see at 45 and 52 which are sized and shaped to be capable of holding insect bait as seen in figure 2, a first opening allowing the flies to enter the gathering vessel – see outer opening of items 45 and 52 in figure 2, and a second opening allowing collection of the flies – see at connections of item 45 to item 46 and the connection of item 52 to item 50 in figure 2, a fluid trap configured to be partially filled with fluid – see at 2,3 in figure 2, a conduit – at the combination of items 30,40-44 and 46-50, with a first end being coupled to the second opening of the gathering vessel – at 50,52 and 45,46 in figure 2, and a second end configured to be submerged within fluid inside the fluid trap – see at 30 in fluid – at 3 as seen in figure 2, a fan – at 32-36, coupled to the fluid trap and configured to remove air from the fluid trap to cause air and flies to flow from the gathering vessel – see airflow arrows in figure 2, through the conduit, and into fluid inside the fluid trap – see the airflow arrows in figure 2, and electronically powering the fan – see the power cord 55 in figure 2. Stoll does not disclose a vacuum coupled to the trap and a timing device electronically coupled to the vacuum and configure to periodically activate and deactivate the vacuum. Smith does disclose a vacuum – at 20-22, coupled to the trap – see figure 2, and a timing device – at 54, electronically coupled to the vacuum – see figure 1, and configured to periodically activate and 
Referring to claim 3, Stoll as modified by Smith further discloses the gathering vessel further includes a platform near the container for the flies to land – see the bottom of 45 and see – at 46, - see at the bottom of 52 and see the connection of 50,52 in figure 2 of Stoll.
Referring to claim 5, Stoll as modified by Smith further discloses the timing device – at 54 of Smith, is configured to activate the vacuum for a first amount of time and deactivate the vacuum for a second amount of time, the second amount of time being longer than the first amount of time – see for example column 4 lines 1-10 of Smith. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stoll and add the vacuum and timer of Smith, so as to yield the predictable result of allowing the user to automatically control the device into different settings for different situations as desired. 
Referring to claim 17, Stoll as modified by Smith further discloses the gathering vessels are located at locations remote from the central fluid trap – see at 45 and 52 in figure 2 of Stoll.
Referring to claim 18, Stoll as modified by Smith further discloses a hub coupling the multiple conduits to the common conduit – see at 42 in figure 2 of Stoll.
2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll as modified by Smith as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0163541 to Harris.
Referring to claim 2, Stoll as modified by Smith does not disclose the container is suspended inside the gathering vessel. Harris does disclose the container – at 42, is suspended inside the gathering vessel – at 40 – see figures 6-9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stoll as modified by Smith and add the container suspended in the gathering vessel as disclosed by Harris, so as to yield the predictable result of attracting the insects into the gathering vessel as desired. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll as modified by Smith as applied to claim 1 above, and further in view of U.S. Patent No. 5,915,950 to Kleinhenz.
Referring to claim 4, Stoll as modified by Smith does not disclose the interior of the gathering vessel includes a low-friction surface. Kleinhenz does disclose the interior of the gathering vessel – at 16-20, includes a low-friction surface – see column 3 lines 60-67. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stoll as modified by Smith and add the low friction surface of Kleinhenz, so as to yield the predictable result of ensuring the insects are moved into the trap during use.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll as modified by Smith as applied to claim 1 above, and further in view of U.S. Patent No. 6,779,228 to Plomteux et al.
Referring to claim 6, Stoll as modified by Smith does not disclose the vacuum includes baffles to reduce noise emitted from the vacuum. Plomteux et al. does disclose the vacuum .
Claims 7-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll in view of Smith and further in view of U.S. Patent No. 5,123,201 to Reiter.
Referring to claim 7, Stoll discloses a fly trap comprising, a housing – at 1,7, a gathering vessel including a container configured to hold bait to attract flies – see at 45 and 52 which are sized and shaped to be capable of holding insect bait as seen in figure 2, a first opening allowing the flies to enter the gathering vessel – see outer opening of items 45 and 52 in figure 2, and a second opening allowing collection of the flies – see at connections of item 45 to item 46 and the connection of item 52 to item 50 in figure 2, a fluid trap located at the housing and configured to be partially filled with fluid – see at 2,3 in figure 2, a conduit – at the combination of items 30,40-44 and 46-50, with a first end being coupled to the second opening of the gathering vessel – at 50,52 and 45,46 in figure 2, and a second end configured to be submerged within fluid inside the fluid trap – see at 30 in fluid – at 3 as seen in figure 2, a fan – at 32-36, coupled to the fluid trap and configured to remove air from the fluid trap to cause air and flies to flow from the gathering vessel – see airflow arrows in figure 2, through the conduit, and into fluid inside the fluid trap – see the airflow arrows in figure 2, and electronically powering the fan – see the power cord 55 in figure 2. Stoll does not disclose the fluid trap is inside the housing. However, it would have been obvious to one of ordinary skill in the art to take the device of Stoll and place the fluid trap inside the housing, so as to yield the predictable result of keeping contaminants out of the fluid trap as desired. Stoll does not disclose a vacuum coupled to the trap and a timing 
Referring to claim 8, Stoll as modified by Smith and Reiter further discloses the gathering vessel is attached to the outside of the housing – see at 45 and 52 in figure 2 of Stoll.
Referring to claim 9, Stoll as modified by Smith and Reiter further discloses the gathering vessel – at H,I, is located inside the housing – see figure 1 of Reiter, the first opening of the gathering vessel being an opening in the housing – see at H,I in figure 1 of Reiter. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stoll as modified by Smith and Reiter and further add the gathering vessel inside the housing as disclosed by Reiter, so as to yield the predictable result of ensuring the insects are moved into the housing as desired.
Referring to claim 10, Stoll as modified by Smith and Reiter further discloses the fluid trap is removable from the housing – see at 1,2 in figure 2 of Stoll.

Referring to claim 14, Stoll as modified by Smith further discloses the timing device – at 54 of Smith, is configured to activate the vacuum for a first amount of time and deactivate the vacuum for a second amount of time, the second amount of time being longer than the first amount of time – see for example column 4 lines 1-10 of Smith. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stoll and add the vacuum and timer of Smith, so as to yield the predictable result of allowing the user to automatically control the device into different settings for different situations as desired.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll as modified by Smith and Reiter as applied to claim 7 above, and further in view of U.S. Patent Application Publication No. 2008/0163541 to Harris.
Referring to claim 11, Stoll as modified by Smith and Reiter does not disclose the container is suspended inside the gathering vessel. Harris does disclose the container – at 42, is suspended inside the gathering vessel – at 40 – see figures 6-9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stoll as modified by Smith and Reiter and add the container suspended in the gathering vessel as disclosed by Harris, so as to yield the predictable result of attracting the insects into the gathering vessel as desired. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll as modified by Smith and Reiter as applied to claim 7 above, and further in view of U.S. Patent No. 5,915,950 to Kleinhenz.
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll as modified by Smith and Reiter as applied to claim 7 above, and further in view of U.S. Patent No. 6,779,228 to Plomteux et al.
Referring to claim 15, Stoll as modified by Smith and Reiter does not disclose the vacuum includes baffles to reduce noise emitted from the vacuum. Plomteux et al. does disclose the vacuum includes baffles – at 15,97, to reduce noise emitted from the vacuum – see column 8 lines 30-50 and column 9 lines 40-60. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stoll as modified by Smith and Reiter and add the vacuum baffles of Plomteux et al., so as to yield the predictable result of making the device more user friendly during use.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll as modified by Smith as applied to claim 18 above, and further in view of U.S. Patent No. 6,467,215 to Nelson et al.
Referring to claim 19, Stoll as modified by Smith does not disclose the hub includes a switch configured to activate and deactivate various ones of the multiple conduits. Nelson et al. does disclose the hub – at 310 and/or 320, includes a switch to activate and deactivate various conduits – see figures 3-5 and column 7 line 1 to column 8 line 57. Therefore it would have been 
Referring to claim 20, Stoll as modified by Smith and Nelson et al. further discloses the switch is further configured to cycle through the multiple conduits, activating a subset of the conduits at a given time – see for example at 310,320 in figures 3-5 and see for example column 7 line 1 to column 8 line 57 of Nelson et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stoll as modified by Smith and add the switch of Nelson et al., so as to yield the predictable result of selectively controlling operation of the device during use.

Response to Arguments

4.	Applicant’s terminal disclaimer dated 11-5-21 obviates the non-statutory double patenting rejections detailed in the last office action dated 7-7-21.
	Regarding the prior art rejections of claims 1-20, the Stoll reference US 2694179 discloses a gathering vessel including a container configured to hold bait to attract flies – see at 45 and 52 which are sized and shaped to be capable of holding insect bait as seen in figure 2 in that applicant has not positively recited in the claims that the vessel holds bait given the configured to clause and as seen in figure 2 of Stoll, the vessels – at 45 and 52 are sized and oriented to be capable of holding bait as desired to attract insects into the device. Further, Stoll discloses insects travel through conduits –at the combination of items 30,40-44 and 46-50, that are sized and oriented to be capable of performing the functional limitations of allowing for the 

Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643